Decision
On August 10, 2000, the defendant was sentenced to thirteen (13) months in the Montana Women's Prison, followed by four (4) years of supervised probation, for the offense of DUI, a felony. For the persistent felony offender designation, the defendant was sentenced to thirty (30) years in the Montana Women's Prison, all suspended, to run consecutively to the sentence imposed for the DUI.
On April 20, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by David Duke. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review *31Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
DATED this 20th day of April, 2001.
Done in open Court this 20th day of April, 2001.
It is the unanimous decision of the Sentence Review Board that the sentence shall be amended to thirteen (13) months in the Montana Women's Prison, followed by four (4) years of supervised probation, for the offense of DUI, a felony. For the persistent felony offender designation, the defendant is sentenced to five (5) years in the Montana Women's Prison, all suspended, to run consecutively to the sentence imposed for the DUI. All of the conditions of probation listed in Judge Baugh's July 10,2000, Order shall remain the same, with the exception of condition number 17, which shall only be a condition of the four (4) years of supervised probation imposed for the DUI offense. Upon the expiration of that term of probation, condition number 17 shall be deleted.
The reason for the amended sentence is that it is both inadequate and excessive. The sentence is inadequate in that the period of probation beyond the four (4) years does not provide for supervision. It is excessive in that thirty (30) years is too long of a term, in light of the offense.
Acting Chairman, Hon. David Cybulski, Member, Hon. Katherine R. Curtis and Alt. Member, Hon. Diane Barz.